852 F.2d 1287
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mohammed ISMAIL, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 87-2217.
United States Court of Appeals, Sixth Circuit.
July 27, 1988.

Before LIVELY and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This pro se petitioner, a federal prisoner, appeals the district court's judgment denying his motion to vacate his sentence filed under 28 U.S.C. Sec. 2255.  In addition, the petitioner moves the court for appointment of counsel, 18 U.S.C. Sec. 3006A(g), and bail pending appeal, 18 U.S.C. Sec. 3143.  This case has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The petitioner was convicted by a jury in 1984 of conspiracy to import heroin, 21 U.S.C. Secs. 846 and 963, importing heroin, 21 U.S.C. Sec. 952(a) and use of a commercial facility to import and distribute heroin, 21 U.S.C. Sec. 843(b).  He received concurrent 15 year sentences with a three year special parole term.  A panel of this court affirmed the conviction on direct appeal.   United States v. Ismail, 756 F.2d 1253 (6th Cir.1985).


3
Petitioner now challenges his conviction because evidence of his financial records was allegedly obtained through a purportedly illegal search warrant and admitted due to ineffective assistance of counsel.


4
The district court denied the motion noting that the subpoena involved was not illegal, that the petitioner was not entitled to notice from his financial institution of the grand jury's investigation and that the petitioner was not denied effective assistance of counsel.


5
Upon review we conclude that the district court properly denied the motion to vacate the sentence for the reasons stated in its memorandum opinion filed November 18, 1987.


6
Accordingly, we hereby affirm the district court's judgment and deny petitioner's motion for counsel and bail pending appeal.  Rule 9(b)(5), Rules of the Sixth Circuit.